Case 2:20-cv-00180-TPB-MRM Document 7 Filed 03/18/20 Page 1 of 1 PageID 166



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

LINDA FAIRSTEIN,

       Plaintiff,

v.                                          Case No:    2:20-cv-180-FtM-60NPM

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

       Defendants.


                                         ORDER

       Upon review of the Complaint in this matter, the Undersigned finds that he must

recuse himself so as to avoid even the appearance of partiality or impropriety. See 28

U.S.C. § 455(a). The Undersigned was recently affiliated with, and a shareholder of,

Cheffy Passidomo, P.A., a firm that represents Plaintiff in this case.

       Accordingly, it is hereby ORDERED:

       The Undersigned hereby disqualifies himself from these proceedings, pursuant to

28 U.S.C. § 455 and in the interest of justice. This case shall be transferred to the next

assigned Magistrate Judge in the Fort Myers Division.

       DONE and ORDERED in Fort Myers, Florida on March 18, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
